DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/06/2020 has been entered.
Reasons for allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. For instance, Creel DE102017210938A (figs.1-10, provided in the IDS filed on 09/27/2021), Yoshida US 2019/0219862 (at least figs.16A-17B), Kim US 2013/0257685 (at least figs.1-8, 25-29 and 76-87) and Takada US 2018/0292710 (at least figs.8-10) taken along or in combination, at least fails to disclose or suggest a dual-display digital cluster for use with a vehicle having super retardation films (SRFs) adhered to a plurality of positions on a rear surface of the plastic lens by using an optically clear adhesive (OCA); the plurality of liquid crystal displays (LCDs) each adhered to rear surfaces of the super retardation films by using an optically clear resin (OCR); wherein the plastic lens comprises a high-gloss film pre-molded conforming to the plastic lens and is formed by an insert mold labeling (IML) process, and the carrier bezel includes a plurality of through-holes at positions corresponding to corners of each LCD for allowing an optically clear resin injected to pass into the carrier bezel and thereby affixing edges of each of the plurality of LCDs with the carrier bezel” along with other claim limitations. Claims 2-10 are depended on claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871